USCA4 Appeal: 22-6600      Doc: 8         Filed: 10/21/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6600


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JERVONTEZ LAVASSIOR LEAK, a/k/a G,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:16-cr-00232-MOC-DSC-2; 3:18-cv-
        00629-MOC)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Jervontez Lavassior Leak, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6600         Doc: 8      Filed: 10/21/2022     Pg: 2 of 2




        PER CURIAM:

               Jervontez Lavassior Leak appeals the district court’s order construing his Fed. R.

        Civ. P. 60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C.

        § 2255 motion and dismissing it on that basis. * Our review of the record confirms that the

        district court properly construed Leak’s Rule 60(b) motion as a successive § 2255 motion

        over which it lacked jurisdiction because he failed to obtain prefiling authorization from

        this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

        Accordingly, we affirm the district court’s order.

               Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

        Cir. 2003), we construe Leak’s notice of appeal and informal brief as an application to file

        a second or successive § 2255 motion. Upon review, we conclude that Leak’s claims do

        not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization

        to file a successive § 2255 motion.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




               *
                 A certificate of appealability is not required to appeal the district court’s
        jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
        motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                                     2